Title: To James Madison from David R. Williams, 6 December 1816
From: Williams, David R.
To: Madison, James


        
          Sir
          Columbia 6th Decr 1816
        
        The bearer the Hon.ble Wm Smith has been elected a Senator in Congress from this State vice Jno Taylor Esq resigned. Mr Smith has been an

uniform politician & carries with him the best dispositions towardes the administration of the General Government. Most respectfully your’s
        
          David R Williams
        
      